UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1064



MARY W. MCMILLAN,

                                             Plaintiff - Appellant,

          versus


SECRETARY OF VETERANS AFFAIRS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-2-3)


Submitted:   May 13, 1999                    Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Mary W. McMillan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary W. McMillan appeals the district court’s order denying

her leave to proceed in forma pauperis in her civil action.     The

denial of in forma pauperis status is an immediately appealable

order.   See Roberts v. United States District Court, 339 U.S. 844,

845 (1950).   We have reviewed the record and the district court’s

order and find no abuse of discretion.   We therefore deny leave to

proceed in forma pauperis and dismiss this appeal of the district

court’s order. See McMillan v. Secretary of Veterans Affairs, No.

CA-99-2-3 (E.D. Va. Jan. 6, 1999).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 18, 1998, the district court’s records show that it was
entered on the docket sheet on January 6, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2